          Case 1:20-cr-00167-ALC Document 9 Filed 04/03/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York       4/3/2020
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        April 3, 2020
BY ECF / EMAIL
The Honorable Andrew L. Carter
United States District Judge                        The application is granted. Status conference
Southern District of New York                       adjourned at 6/19/20 at 3:00 p.m. Time excluded.
40 Foley Square
New York, New York 10007                            SO ORDERED.

       Re:     United States v. Lawrence Bruce, 20 Cr. 167 (ALC)

Dear Judge Carter:

        The Government writes with respect to the second pre-trial conference in the above-
referenced case, which has been scheduled for April 6, 2020. On February 19, 2020, the defendant
was arrested and presented before the Honorable Barbara Moses, United States Magistrate Judge,
and he was detained on consent without prejudice. On February 28, 2020, a Grand Jury in this
District returned a one-Count Indictment against the defendant. On March 5, 2020, the parties
appeared before this Court for the initial pre-trial conference and arraignment, and time was
excluded until the next conference, scheduled for April 6, 2020, pursuant to the provisions of the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

        On April 1, 2020, the Government was informed that, per the United States Marshals
Service in light of the COVID-19 pandemic, the April 6, 2020 pre-trial conference will need to be
adjourned unless the Court submits an Order stating the conference is to go forward, or it is referred
to either Magistrate Court or the Part 1 Judge. After speaking with Your Honor’s deputy, Ms. Tara
Hunter-Hicks, the parties write to respectfully request a sixty-day adjournment of the April 6, 2020
pre-trial conference, until June 5, 2020. Additionally, the Government respectfully requests that
the time between April 6, 2020 and June 5, 2020 be excluded pursuant to the provisions of the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to (1) produce the remaining
discovery and review discovery, and (2) continue to engage in discussions regarding a potential
pretrial resolution of this matter. The Government respectfully submits that the proposed
exclusion would be in the interest of justice. Defense counsel consents to this request.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

       April 3, 2020                              By:          /s/
                                                        Kaylan E. Lasky
                                                        Assistant United States Attorney
                                                        (212) 637-2315

cc: Jennifer Willis, Esq. (via email)
